wot

Case 2:21-cv-11489-GCS-PTM ECF No. 1, PagelD.1 Filed 06/17/21 Page 1 of 6

UNITED STATES DISTRICT CouRT
FOR THE EASTERN DISTRICT OF MICHIGAN
THERN DIVISION

MR. DERRICK LEE CARDELLO-SNITH, #267009,

PLAINTIFF,
vs |

Case: 2:21-cv-11489
GOOGLE LLC, : Judge: Steeh, George Caram
GOOGLE, INC, | Md: Morris, Patricia T.

Filed: 06-17-2021 At 11:57 AM
SUMDAR PICHAT, CHIEF EXECUTIVE OFFICER, | PRIS DERRICK CARDELLO-SMITH V GOOGLE LLC ET AL (SS)

ALPHABET INC,, Foumerty GOOGLE INC,

SERGEY BRIN, Founlliex of GOOGLE INC, LLC,

LARRY PAGE, Founder of Googte INC,LLC,

BING MICROSOFT CORPORATION,

BING LLC,

BING INC,

SATVA NADLLA, Chetf Executive Officer,

DEVANA UNIS ASSISTANT U.S. ATTORNEY

DEVANA UNIS, ASSISTANT PROSECUTING ATTORNEY-WAYNE COUNTY,
PATRICIA PENMAN-WAYNE COUNTY SHERIFF'S DEPUTY,

PATRICIA PENMAN-EX GIRLFRIEND OF PLAINTIFF,

CHEATERS AND BASTARDS.COM,

CHEATERS AND BASTARDS.COM.LLC. INC,

WHOTSPROVACY CORPORATION,

BRAD-NS-CLOUDFARE. COM

HONA-NS-CLOUDFARE. COM

LIARSCHEATERSANDBASTARDS. COM.

LIARSCHEATERSANDGASTARDS. INC/LLC

CHEATER AND BASTARDS. COM.LLC. INC.

DOMAIN ADMINTSTRATION-CHEATERS AND RASTARDS.COM/LLC/INC. CORP.
LIARS CHEATERS AND BASTARDS AS A WEBSITE, ONLINE PLATFORM AND ALL
MATTERS OF BUSINESS,

Willd. CHEATERS AND BASTARDS. COM. INC.LLC. CORPORATION,

wii). LIARS CHEATERS AND BASTARDS. COM. LLC. INC. CORP.

Wid IS PRIVACY. COM

JULIETTE RIRD,

HEATHER LYNN NIELSEN,

MICHIGAN DEPARTMENT OF CORRECTIONS,

EMPLOYEES OF THE MICHIGAN DEPARTMENT OF CORRECTIONS,

CENTRAL OFFICE OF THE MODOC,

EMPLOYEES OF THE MDOC,

MUSKEGON CORRECTIONAL FACILITY EMPLOVEES/CORRECTIONS OFFICERS,
WUSKEGON CORRECTIONAL FACILITY ADMINISTRATIVE OFFICERS/EMPLOVEES TO BE
NAMED,

EMPLOVEES OF LANSING, MICHIGAN OF THE DEP'T OF CORRECTIONS,
DEFENDANTS (ET ALj,
/

 

DEFENDANTS ADDRESS

LIARCH CHEATERS AND BASTARDS
CHEATERS AND BASTARDS

WHO IS PRIVACY INC

LL) POOR QUALITY ORIGINAL

 
Case 2:21-cv-11489-GCS-PTM ECF No. 1, PagelD.2 Filed 06/17/21 Page 2 of 6

CHEATERS AND EASTARDS. COM

LIARS CHEATERS AND BASTARUS

WHO IS PRIVACY INC, LLC,CORPORATION,
96 MOWAT AVENUE

TORONTO, ONTARIO

M6K 3M7T CANADA

WHO TS PRIVACY CORPORATION.
OCEAN CENTRE, MONTAGUE FORESHORE
FAST BAY STREET

NASSAU-NEW PROVIDENCE-~- BAHAMAS
BING MICROSOFT CORPORATION

ONE MICROSOFT WAY

REDMON, WASHINGTON, 98052-6399
GOOGLE LLC-

SUNDAR PICHAT-CEC

SATYA NADELLA~-CEO

1600 AMPHITHEATRE PARKWAY
MOUNTAIN VIEW, CALIFORNIA 94043
PRISONER CTVIi. RIGHTS COMPLAINT
FILED UNDER 42 U.S.C _§ 1985

THIS COMPLAINT IS BEING FILED BY THE PLAINTIFF, DERRICK LEE CARDELLO-
SMITH AND AGAINST THE NAMED DEFENDANTS IN THE AROVE CAUSE FOR VIOLATIONS
OF THE RIGHT OF THE PLAINTIFF AND THE CONTINUED RIGHTS VIOLATIONS OF THE
PLAINTIFF AND IS BEING FILED IN THIS COURT AS A COURT OF ORIGINAL
JURISDICTION AND DONE FOR FOR THE SOLE PURPOSE OF STATING THE CLAIMS
AGAINST THE DEFENDANTS WHICH WILL BE DETATLED IN THE BRIEF IN SUPPORT
RUT SUMMARTZED IN THE BELOW CASE COMPLAINT.

DEMAND FOR JURY TRIAL
PLAINTIFE HEREBY STATES THE DEMAND FOR A JURY TRIAL UN THE CLAIMS TO
RE RAISED IN THIS COMPLAINT.

MONETARY, PUNITIVE, COMPENSATORY DAMAGES SOUGHT

PLAINTIFF DERRICK LEE CARDELLO-SMITH HEREBY NOTIFTES THE COURT AND THE
DEFENDANTS THAT FLAINTIFFES SEEKS TO HAVE A TOTAL OF $250, 000,000.00 {Two
HUNDRED-FIFTY-MILLION DOLLARS) ENTERE® AGAINST THE DEFENDANTS IN FAVOR
OF THE PLAINTIFF DERRICK LEE CARDELLO-SMITH, IN THE AROVE CAUSE AND THAT
THE AMOUNTS ARE ENTERED AGAINST THE DEFENDANTS JOINTLY, INDIVIDUALLY, IN
THEIR INDIVIDUAL AND OFFICIAL CAPACITIES AND THAT SAID JUDGEMENT IS
AWARDED TO AND ENTERED AGAINST THE DEFENDANTS IN THE ABOVE CAUSE AND TO
HAVE IT ENTERED IN THE WAY OF COMPENSATORY, PUNITIVE AND MONETARY
DAMAGES FOR THE CLAIMS PRESENTED WITHIN THE COMPLAINT.

CLAIMS AGAINST THE DEFENDANTS

PLAINTIFF STATES THAT HE CLAIMS AGAINST THE DEFENDANTS ARE AS
FOLLOWS: THE DEFENDANTS EACH WORKED TG DEFAME, HARASS, DISPARAGE,
DESTROY, AND INTIMIDATE THE GOOD NAME OF THE PLAINTIFF BY THE DEFENDANTS
EACH PRETENDING TO BE AN EX-GIRFRIEND OF THE PLAINTIFF (SPECIFICALLY,
HEATHER LYNN NIELSEN, JULIETTE BIRD, DEYANA UNIS, PATRICTA PENMAN) AND
THEY, WORKING TOGETHER TO CREATE A WEBSITE CALLED "LIARS CHEATERS AND

DP)
Case 2:21-cv-11489-GCS-PTM ECF No. 1, PagelD.3 Filed 06/17/21 Page 3 of 6

BASTARDS. COM--""CHEATERS AND BASTARDS.COM.” LIARS CHEATERS AND BASTARDS
LLC, CHEATERS AND BASTARDS LLC,-~-WHO TS  PROVACY.INC, LLC AND
CORPORATION. --CHEATERS AND BASTARDS--POMAIN ADMINISTRATION.COM--WHO IS
PRIVACY.COM---"
THE DEFENDANTS EACH OPERATED, CONTROLLED, RAN, OWN, WORKED WITH, ONE
BEHALF OF OR OPERATED WITH THE EXPRESS PERMISSION OF AND FUNDING MY THE
DEFENDANTS OF BRAD AND MONA--NS CLOUDFARE.COM AND WHITSPRIVACY.COM--AND
AS AN ENTITY, CORPORATION, INCORPORATED, BY THIRD PARTY, FORTH PARTY OF
OTHER HOLDING COMPANY AND OPERATED UNDER THE REGISTRANT NAME AS CITED IN
THE CAPTION OF THE CASE ITSELF AND AS A PARTIES IN COMPLAINT HEREIN~~
DEFENDANTS UNIS, NIELSEN, PENMAN AND RIRD EACH USED TO DATE THE
PLAINTIFE AND WERE UPSET THAT THE PLAINTIFF DIP NOT CONTINUE WITH A
RELATIONSHIP WITH FACH PERSON AND STARTER A WERSITE KROWN AS LIARS
CHEATERS AND BASTARDS AND CHEATERS AND RASTARPS AND PLACED POSTS UP
ABOUT THE PLAINTIFFS THAT WERE MEANT TO DESTROY THE PLAINTIFFS
CHARACTER, GOUD NAME, STATUS, PERSONAL REPUTATION, CAREER, EMPLOYABILITY
SKILLS, RELATIONSHIP STATUS AND MULTIPLE OTHER AREAS OF MY LIFE THAT HAS
BEEN DESTROYED BY THE ONLINE POSTS DONE RY THE DEFENDANTS NIELSEN, BIRD,
MONA, BRAD, PENMAN AND UNTS, ALL FOR THE PURPOSES OF THEM PLACING LIES
ON THE POSTS AND WEBSITES KNOWN AS "CHEATERS AND RBASTARUS” "LIARS
CHEATERS AND BASTARDS,”
THE PLACING OF THESE NAMES ON THE SITE HAS DESTROVED THIS PLAINTIFFS
3000 NAME AND CAREER AND REPUTATION AND INTERFERED @ITH THE PLAINTIFFS
PURPOSE OF GETTING
REVENGE ON THE DEFENDANT RECAUSE THE DEFENDANT RROKE OFF
WITH THEM.

BRAD AND MONA CREATED AND OWN & COMPANY CALLED- “WHO TS PROVACY. CON”
AND AS SUCH, THE PLAINTIFF STATES THAT THE DEFENDANTS PURPOSEFULLY,
NTENTIONALLY,  DELIRERATELY AND WTLLINGLY GORKER TU DESTROY = THE
PLAINTIFFS REPUTATION RY PLACING LIES ON THE SITeS THEY CREATED AND IT
HAS DESTROYED THIS PLAINTIFFS REPUTATION, GOOD NAME AND SO HANY OTHER
AREAS AND HAS ABEFECTED THE PLAINTIFF EMOTIONALLY AND IN SU MANY WAYS
IMAGINABLE.

THE STAFF, OWNERS AND CREATORS OF CLOUDFARE.COM ENARLED, CONTROLLED AND
KEPT THE SITES OF LYARS CHEATERS AND BASTARDS RUNNING, FOR THE SOLE
PURPOSE OF DESTROVING THE PLAINTIFFS CAREER, REPUTATION ANP LIFE AND
ONLY DIP SO OUT OF ANGER AND REVENGE RECAUSE THE PLAINTIFF DI0 NOT WANT
TO ENTER INTO A RELATIONSHIP WITH THE DEFENDANTS AND THEY WERE PAID B8Y
THE DEFENDANTS FOR SAID HOLDING OF THE SITES.

NUMEROUS MICHIGAN DEPARTMENT OF CORRECTIONS EMPLOYEES AND
ADMINISTRATIVE WORKERS EMPLOVED AT THE MUSKEGON CORRECTIONAL FACILITY,
CENTRAL OFFICE IN LANSING, MICHIGAN, ERNEST C. PROOKS CORRECTIONAL
FACILITY HAVE WORKED AND CONTINUE TO WORK WITH THE HOLDERS AND CREATORS
OF CHEATERS AND BASTARDS BY THETR ACTIVE ACTIONS OF REPORTING DIRECTLY
TO THE DEFENDANTS AROUT HOW) THEY HAVE PLACED THE WRONG INFORMATION ON
THE DEFENDANTS MICHIGAN DEPARTMENT OF CORRECTIONS WERSITE KNOWN AS [OTTS
QEFENDER TRACKING INFORMATION SYSTEM) AND PUTTING THE WRONG INFORMATION
ON THE PLAINTIFES ACTIVE SENTENCE ANP PAST SENTENCE INFORMATION WHICH IS
INCORRECT AND FALSE AND THE BASIS FOR THE CHEATERS AND BASTARDS.COM
POSTS. WHICH IS AS FOLLOWS-- THE PLAINTIFF WAS SENTENCED TO STATE PRISON
FOR 25 VEARS TO LIFE FOR THE SECOND-DEGREE MURDER WHEN THE PLAINTIFF AND

3)
Case 2:21-cv-11489-GCS-PTM ECF No. 1, PagelD.4 Filed 06/17/21 Page 4 of 6

HIS EX-FIANCEE WERE ATTACKED BY THREE MEN OUTSIDE OF A MOVIE THEATRE IN
1997 AND PLAINTIFF DEFENDED HIMSELF AND HIS FIANCEE WHEN HE FOUGHT ALL
THREE MEN GFF AND ONE PULLED A KNIFE OUT AND ATTACKED PLAINTIFFS FIANCEE
AND WAS GOING TO STAB HER AND INSTEAD, PLAINTIFF, HAVING HAD EXTENSIVE
TRAINING IN HAND TO HAND COMBAT FROM HIS 3 YEARS IN THE UNITED STATES
ARMED FORCES IN 1990-1993 AND PLAINTI” FOUGHT ALL THREE MEN AND ONE
DIED AND PLAINTIFF WAS SENT TO STATE PRISGN......-ALL FOR PROTECTING HIS
FIANCEE WHO DIO NOT LIKE INTERRACIAL COUPLES, AND, PLACED LIES ON THEIR
SITE...BECAUSE ONE GF THE MEN WHO DIED WAS RELATED TO ONE OF THE
DEFENDANTS WHO ARE EMPLOYED WITHIN THE MDOC AND IT WAS HIS WAY OF
GETTING REVENGE UPON THE PLAINTIFF FOR SAID CRIMINAL HISTORY.

PLAINTIFF CONTACTED ALL THE BEFENDANTS ANO ASKED THEM TO REMOVE THE
INCORRECT INFORMATION ON 17'S SITE AND LISTED THE PLAINTIFF AS ONLY
HAVING CRIMINAL SEXUAL CONDUCT AND NOT THE PROTECTING OF HIS EX-FIANCEE
WHEN THAT IS WHAT HAPPENED AND ALL BECAUSE THEY WANTED REVENGE UPON THE
PLAINTIFF FOR THE HISTORY OF THE INFORMATION DESCRIBED ABOVE.

DEFENDANTS GOOGLE, BING MICROSOFT, ALPHABET INC, GOOGLE LLC, GOOGLE INC,
BING INC, BING LLC AND ALL DEFENDANTS LISTED HEREIN WERE CONTACTED BY
THE PLAINTIFF TO HAVE THE SITE REMOVED FROM IT'S SEARCH ENGINES AND TG
HAVE IT COMPLETELY REMOVED AS A PLATFORM AND NO AMOUNT OF COMMUNICATION
HAS BEEN MET WITH ANY RESPONSES AS THAT PLAINTIFF CONTACTED THE
COMPANTES DIRECTLY AND NOT ONE PERSON EVER CONTACTED THE PLAINTIFF BACK
AND THAT ITSELF SHOWS THAT THE DEFENDANTS HAVE BEEN ABLE TO KEEP THE
SITES UP AND WEB DOMAINS UP AND ALL TO BESTROY THE PLAINTIFFS GOOP NAME
AND REPUTATION AND IT HAS IN FACT RESULTED IN THE VIOLATIONS OF THTS
PLAINTIFFS RIGHTS.

THE DEFENDANT GOOGLE, BING, ALPHARET INC ALL HAVE THE ACCESS TO THESE
SITES THAT ARE LISTED ON THEIR PLATFORMS AND AS SUCH, THE DEFENDANTS
COULD HAVE SPECIFICALLY REMOVED THESE PLATFORMS AND SHUT DOWN THESE
SITES AXD CHOSE NOT TO AND IT HAS IN FACT DEPRIVED THE PLAINTIFF OF HIS
RIGHTS AND AS SUCH, THE DEFENDANTS ARE WHOLLY, COMPLETELY, AND
INHERENTLY RESPONSIBLE FOR THE CONTINUED PLACEMENT ON THESE SEARCH
ENGINES AND MAINTAINING OF THESE WEBSITES AND IT IS CLEARLY THETR
INTENTIONS TO ALLOW IT TC REMAIN AND IT SHOULD NOT BE ALLOWED TO
CONTINUE AND THE DEFENDANT HAVE BREACHED A CONTRACT THAT HAS BEEN AGREED
TO UPON BY THEM TO BE DETAILED IN THE FUTURE FILINGS OF THE PLAINTIFF.

RELIEF SOUGHT
WHEREFORE, GRANT THE JUDGEMENT OF TWO HUNDRED MILLIGN DOLLARS IN FAVOR
OF THE PLAINTIFF AGAINST THE DEFENDANTS FGR THEIR ACTIONS, CULPABILITY
AND ACTIONS NAMED WITHIN THE COMPLAINT AND GRANT ANY FURTHER RELIEF THIS
COURT DEEMS NECESSARY AND APPROPRIATE,

ER TFULLY WOURS
ne lil eee ~ ames

Sears
oP

    
 
  

   

 
 
 
    

PRO SE PLAINTIFF
#267009-5-147B

MCF-2400 S. SHERIDAN DRIVE
MUSKEGON, MI 49442
Case 2:21-cv-11489-GCS-PTM ECF No. 1, PagelD.5 Filed 06/17/21 Page 5 of 6

MR. DERRICK LEE CARDELLO-SMITH
#267009-5-147B
MCF-2400 S. SHERIDAN DRIVE
MUSKEGON, MI 49442

JUNE 17, 2021

CLERK-U.S. DISTRICT COURT
231 W. LFAVETTE BLVD
DETROIT, MI 48226

RE: DERRICK LEE CARDELLO-SMITH V. GOOGLE, INC
NEW CASE FILING
DEAR CLERK:
ENCLOSED FOR FILING IN THE ABOVE CAUSE, THE FOLLOWING DOCUMENTS-~
PRISONER CIVIL RIGHTS COMPLAINT UNDER 42 U.S.C. 1983,
390.00 FILING FEE CHECK.

 
Case 2:21-cv-11489-GCS-PTM ECF No.1, PagelD.6 Filed 06/17/21 Page 6 of 6

MR. DERRICK LEE CARDELLO-SMITH
#267009-5-147B

MUSKEGON CORRECTIONAL FACILITY
2400 S. SHERIDAN DRIVE
MUSKEGON, MI 49442

SANA m Mma

GRAND RAPIDS

18 JUN 2021 PM

   

CLERK-U.S. DISTRICT COURT
231 W. LAFAYETTE BLVD
DETROIT, MI 48226

 

i iV é
JY,
ERign
DET SR CE { }
| /
a ee eee i
3
|
4
4

pl me

 
